United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1250
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Israel Solano,                           *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: October 4, 2001
                              Filed: October 10, 2001
                                   ___________

Before BOWMAN, FAGG, and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

       Israel Solano appeals the sentence the district court imposed upon his guilty
plea to a conspiracy involving drug trafficking. On appeal, counsel has moved to
withdraw and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in
which he argues Solano’s stipulation to his total offense level was not knowing and
voluntary. Solano assured the district court judge in open court that he understood
the stipulation, that he already had an adequate opportunity to discuss it with counsel,
and that he wanted to be bound by the stipulation. We conclude the stipulation was
voluntary. See United States v. Stalder, 696 F.2d 59, 62 (8th Cir. 1982); cf.
Blackledge v. Allison, 431 U.S. 63, 74 (1977) (holding that declarations in open court
carry a strong presumption of truth). Thus, Solano cannot now challenge his total
offense level on appeal. See United States v. Hawkins, 215 F.3d 858, 860 (8th Cir.),
cert. denied, 531 U.S. 972 (2000); United States v. Nguyen, 46 F.3d 781, 783 (8th
Cir. 1995).

      We have reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75
(1988), and find no nonfrivolous issues. Accordingly, we affirm and grant counsel’s
motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-